I114th CONGRESS2d SessionH. R. 6222IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Young of Iowa introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 5, United States Code, to require publication of information pertaining to the persons participating in the rule making, and on the basis on which the rule is made, and for other purposes. 
1.Short titleThis Act may be cited as the Regulatory Fingerprints Act of 2016. 2.Required publications pertaining to rule makingsSection 553 of title 5, United States Code, is amended by adding at the end the following: 
 
(f)For all publications in the Federal Register pertaining to the rule, the agency shall include in such publication— (1)the name and title of officer or employee of the agency who participated in the rule making, and each person performing any work pertaining to the rule making under the terms of a contract with the agency; and 
(2)the specific legal authority that authorizes the agency to make the rule. (g)Each person whose name and title is published pursuant to subsection (f)(1), shall, during the period in which the rule making was ongoing, file a report (which the agency shall make available online) of each transaction required to be reported by a person under section 103(l) of the Ethics in Government Act of 1978 to the same extent and in the same manner as such a person..  
